Citation Nr: 1600696	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-24 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

2.  Entitlement to a rating in excess of 10 percent for service-connected ischemic heart disease prior to August 28, 2013.

3.  Entitlement to a rating in excess of 30 percent for service-connected ischemic heart disease from August 28, 2013 to September 12, 2013.

4.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to December 4, 2013.

5.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) from December 4, 2013.



REPRESENTATION

Appellant represented by:	Patrick R. Kelly, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2010, June 2010, and November 2010 rating decisions of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for ischemic heart disease, rated 10 percent effective July 17, 2009, and PTSD, rated 50 percent from July 17, 2009.  During the pendency of this appeal, the Agency of Original Jurisdiction (AOJ) granted increases in the rating for ischemic heart disease to 30 percent, from August 28, 2013, and 100 percent, from September 12, 2013.  Similarly, the AOJ also increased the rating for PTSD to 70 percent effective December 4, 2013.  Therefore, the present appeal involves the consideration of "staged" ratings, and the issues on appeal have been recharacterized accordingly.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Veteran's representative was not present at the hearing, but the Veteran elected to proceed without his representative present on the record.

The issue of service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 28, 2013, the evidence reasonably shows that the Veteran's ischemic heart disease was productive of angina with a workload of between five and seven METs; it was not productive of congestive heart failure (CHF); left ventricular dysfunction; or dyspnea, fatigue, angina, dizziness, or syncope with a workload of five or less METs.

2.  From August 28, 2013 to September 12, 2013, the Veteran's ischemic heart disease was not productive of CHF, left ventricular dysfunction, or dyspnea, fatigue, angina, dizziness, or syncope with a workload of five or less METs.

3.  Prior to December 4, 2013, the Veteran's PTSD did not cause occupational and social impairment with deficiencies in most areas.

4.  From December 4, 2013, the Veteran's PTSD was not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to August 28, 2013, a 30 percent rating (but not higher) is warranted for the Veteran's service connected ischemic heart disease.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code (Code) 7005 (2015).

2.  From August 28, 2013 to September 12, 2013, a higher rating for service connected ischemic heart disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.104, Code 7005 (2015).

3.  Prior to December 4, 2013, a rating in excess of 50 percent is not warranted for service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.130 (2015).

4.  From December 4, 2013, a rating in excess of 70 percent is not warranted for service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.130 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  This appeal is from the initial ratings assigned with grants of service connection.  In such cases, statutory notice has served its purpose and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Nonetheless, by correspondence dated in April 2010 and January 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the January 2014 supplemental statement of the case (SSOC).  During the October 2015 hearing, the undersigned explained the issues, suggested submission of certain evidence required to substantiate the Veteran's claim, and demonstrated knowledge of the issue on appeal.  She thereafter elicited testimony pertaining to elements required to substantiate the Veteran's claims.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  At the October 2015 hearing, the Veteran specifically indicated that all relevant records (including pertinent private records) have been submitted.  VA examinations were conducted in conjunction with this appeal in January 2010, May 2010, June 2010, January 2012, September 2013, and December 2013.  Together, the reports of those examinations adequately describe the pertinent findings and features of the disabilities on appeal to support an adjudication of the claims at issue.  There are extensive medical records and evidence that are sufficient to support a decision on the merits.  Critically, the Veteran has not alleged that any pertinent evidence remains outstanding, or that the disabilities on appeal have worsened since the most recent VA examination.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the ratings appealed are the initial ratings assigned with grants of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Ischemic Heart Disease

The Veteran contends that his ischemic heart disease should be assigned ratings in excess of 10 percent prior to August 28, 2013 and in excess of 30 percent from that date to September 12, 2013.  From that date forward, the Veteran has been granted the maximum available schedular rating; therefore, that period is not being considered.  

The Veteran's service-connected ischemic heart disease is specifically diagnosed as coronary artery disease (CAD), which is evaluated under 38 C.F.R. § 4.104, Code 7005.  Under Code 7005, a 10 percent rating when documented CAD produces dyspnea, fatigue, angina, dizziness, or syncope with a workload of greater than 7 METs but not greater than 10 METs, or when continuous medication is required.

A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

November 2004 private records indicate that testing showed preserved left ventricular function.  Records at the time indicate the Veteran presented to the emergency room with acute ST-segment elevation myocardial infarction of the inferior wall.  He reported chest pain beginning about an hour prior to arriving at the hospital.  On physical examination, his heart rate was irregular, in sinus rhythm with marked arrhythmias and some junction of beats.  There was no evidence of congestive heart failure.

In June 2009, the Veteran had another stent placed.  He presented with reports of stabbing chest discomfort for several days prior to going to the hospital, including more than one episode in the prior 24 hours.  In his words, the symptoms were reminiscent of a heart attack, but not as intense.  Initial tests showed sinus bradycardia and no acute ST-T wave changes.  X-rays showed normal heart size and clear lungs with no acute process detected.  Laboratory tests were normal, and there was no dyspnea, orthopnea, or paroxysmal nocturnal dyspnea (PND).  At the time, he was symptom-free.  On physical examination, he was in no acute distress.  The provider noted unstable angina, hypertension, hyperlipidemia, and bradycardia.  The Veteran reported that a stress test in the last month was satisfactory.  An August 2009 private electrocardiogram (ECG) showed sinus bradycardia with otherwise normal results.  A subsequent ECG the next day was normal.  

On June 2010 VA examination, the Veteran reported onset of heart disease in November 2004, when he had a heart attack and a stent placed.  He reported a second heart attack in June 2009 and three episodes of chest pain in the prior year.  He complained of dyspnea on exertion and fatigue with no dizziness or syncope.  There was no history of congestive heart failure or rheumatic heart disease, cardiac surgery, valve surgery, or cardiac transplant.  The Veteran's exercise level at the time allowed for gardening, which included shoveling, hoeing, and tilling.  On examination, his heart was a normal size with regular rhythm and rate.  Blood pressure was 120/70, and there was no evidence of congestive heart failure.  Chest X-rays were normal, and an EKG showed normal sinus rhythm.  A May 2009 exercise tolerance test was noted to be negative, and his METs level was 10.1.  A September 2009 EKG was noted as normal with a greater than 50 percent ejection fraction.  He was diagnosed with ischemic heart disease.  On further exercise testing, his METs level was 8.2 with a rate pressure product (RPP) of 20,000.  The test was discontinued due to dyspnea, but the Veteran had no chest pain.  There was a blunted heart rate response that was most likely due to beta blockers.

July 2010 private chest X-rays showed no acute cardiopulmonary abnormalities.  August 2010 VA records document reports of several episodes of chest pain since the June 2009 stent, occurring at rest while lying down.  He was able to mow his lawn with a push mower for about 30 minutes without chest pain.  He denied any failure symptoms, syncope, or pre-syncope.  The provider noted coronary artery disease with atypical, non-exertional chest pain.  In September 2010, VA records noted no EKG changes and referred to a July 2010 exercise test which lasted 6 minutes and 48 seconds before it was discontinued due to dyspnea.  In October 2010, the Veteran reported episodes of chest pain while at rest, described as substernal, sharp pain lasting about ten to fifteen minutes, recurring the following day for twenty minutes.  He also reported some dyspnea without diaphoresis and exertional dyspnea for the prior three months.  He underwent a stress test that was unremarkable.  No chest pain or EKG changes diagnostic of diminished vascular reserve were found.  He did complain of dyspnea, but it resolved during recovery.  Heart size was normal, and there was no evidence of abnormal extracardiac uptake of the tracer.  Stress and rest tomographic images showed no defects.  Gated tomographic images demonstrated no wall motion abnormalities with a post-stress ejection fraction of 72 percent.  Resting ejection fraction was 68 percent.  The impression was a normal chemical stress test with no evidence of decreased vascular reserve and normal left ventricular systolic function with a post-stress ejection fraction of 72 percent.  A stress EKG that month showed no ST-T changes or arrhythmias.  Dyspnea was noted, but resolved in recovery.  There were no findings suggestive of ischemia at the time.  

May 2011 VA records show normal cardiovascular evaluations.  In September 2012, the Veteran reported chest pains for the past six months in the substernal area.  The pain occurred while at rest, lasting about 15 to 20 minutes and sometimes extended to an hour.  There was no associated shortness of breath or diaphoresis.  The symptoms occurred once a month.  No chest pain was reported on exertion.  On August 2013 private evaluation, a combined ECG examination showed normal left ventricular size and systolic function with an ejection fraction of 62 percent, mild left ventricular hypertrophy, and mild nonspecific thickening of the mitral valve leaflets.  

On September 2013 VA examination, the Veteran was diagnosed with ischemic heart disease, percutaneous coronary intervention, and myocardial infarction.  He did not have congestive heart failure.  A diagnostic exercise test was not conducted because it was not required as part of the Veteran's treatment plan.  However, the examiner noted the Veteran had dyspnea, fatigue, and angina at 1 to 3 METs, which is consistent with eating, dressing, taking a shower, and slow walking for one to two blocks.  The examiner also noted evidence of cardiac hypertrophy or dilation on the private August 2013 echocardiogram.  The Veteran stated that he works in construction and can no longer exert himself without chest pain or shortness of breath.

At the October 2015 hearing, the Veteran testified that he had two major heart attacks, and occasionally still has chest pain.  Between 2009 and 2013, he said he had chest pains every week, sometimes accompanied by a tingling sensation in his left arm and swelling in his throat.  He said he retired from construction at the age of 62, and did not perform any manual labor between 2010 and 2013 aside from raising a garden and mowing his lawn.

In order to warrant a rating in excess of 10 percent prior to August 28, 2013, the evidence must show that the Veteran at least experienced dyspnea, fatigue, angina (i.e., chest pain), dizziness, or syncope with a workload of greater than five METs but not greater than seven METs, or that X-rays showed cardiac hypertrophy or dilatation on ECG, EKG, or X-ray.  The Board notes that, according to VA's own disability benefit questionnaires (DBQs), METs of five to seven are consistent with activities such as golfing without a car, mowing a lawn with a push mower, or heavy yard work (i.e., digging).  Here, the Board notes that August 2010 VA records specifically indicate the Veteran experienced chest pain after using a push mower for more than 30 minutes.  Furthermore, although the June 2010 VA examination indicates a METs of 8.2 before discontinuation due to dyspnea, the Veteran stated that his exercise level only allowed for gardening, which included shoveling, hoeing, and tilling.  The Board notes that the Veteran is competent to report his limitations in exercise and daily activities, and finds no reason to question the veracity of such reports.  Significantly, the Veteran's episodes of chest pain are shown to often occur even while at rest.  In light of the above, the Board finds that, resolving reasonable doubt in the Veteran's favor, the evidence reasonably shows that a workload of five to seven METs, consistent with heavy yard work (as reported by the Veteran), results in cardiovascular symptoms, specifically including angina.  Therefore, a higher 30 percent rating is warranted prior to August 28, 2013.

However, a rating in excess of 30 percent is not warranted during this period.  In so finding, the Board first notes that in order to warrant such a rating, the Veteran must show that his CAD causes either acute or chronic CHF, left ventricular dysfunction (with ejection fraction at least less than 50 percent), or dyspnea, fatigue, angina, dizziness, or syncope with a workload of less than five METs.  For reference, VA DBQs indicate a METs level of three to five is consistent with activities such as light yard work (weeding), mowing with a power mower, or brisk walking (4 miles per hour), and a METs level of one to three is consistent with activities such as eating, dressing, taking a shower, or slow walking (2 miles per hour) for one to two blocks.  Nothing of record shows that the Veteran had CHF or left ventricular dysfunction in any form during the relevant period.  June 2010 VA examination test results show an ejection fraction greater than 50 percent.  Moreover, there is no evidence or allegation that the Veteran was restricted to activities consistent with METs levels less than five.  As noted above, the Veteran himself indicated that he could continue to perform heavy yard work such as tilling, hoeing, and using a push mower.  Therefore, the Board finds no basis for awarding a rating in excess of 30 percent prior to August 28, 2013.  

Similarly, there is also nothing indicating that a rating in excess of 30 percent is warranted from August 28, 2013 to September 12, 2013 (when a 100 percent rating is assigned).  In so finding, the Board again notes that there is no evidence or allegation suggesting that the Veteran was limited to activities consistent with METs levels below five, or that he had CHF or left ventricular dysfunction.  August 28, 2013 private records specifically indicate normal left ventricular function with an ejection fraction over 50 percent.  Notably, the earliest documentation of restriction to workloads of less than five METs is in the September 12, 2013 VA examination report that was the basis for the AOJ's grant of a higher 100 percent rating.  Therefore, there is also no basis for awarding a rating in excess of 30 percent for the period from August 28, 2013 to September 12, 2013.

PTSD

The Veteran contends that his PTSD should be assigned "staged" ratings in excess of 50 percent prior to December 4, 2013, and in excess of 70 percent from that date.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  GAF scores ranging between 51 and 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  38 C.F.R. § 4.130 (2015).  VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). The RO certified the Veteran's appeal to the Board in April 2014.  Hence, DSM-IV is still the governing directive for this case.

April 2009 VA records show the Veteran was depressed and irritable.  He reported depressed mood since he became unemployed in January 2007.  He had anhedonia, no interest in anything, interrupted sleep (six to eight hours per night), psychomotor agitation, decreased energy, and felt guilty and angry about Vietnam.  However, his concentration and appetite were good.  Symptoms of PTSD found included anxiety, avoidance of traumatic stimuli, flashbacks, intrusive traumatic memories, exaggerated startle response, avoidance of crowds, isolation from loved ones, intense guilt, traumatic nightmares, emotional numbing, anger control problems, and a sense of foreshortened future.  He denied any symptoms of psychosis or mania.  On mental status examination, he was well groomed.  Speech was normal and mood was anxious, depressed, and irritable (with congruent affect).  Thought processes were coherent and goal-directed with no abnormal content.  He denied suicidal or homicidal ideation, and sensorium and cognition were grossly intact.  He was properly oriented.  Concentration and both recent and remote memory were intact, though he had limited insight and fair judgment.  He was diagnosed with generalized anxiety disorder, PTSD, major depression, nicotine dependence and alcohol dependence sustained in full remission, and noted to have antisocial personality traits.

In July 2009, VA records note the Veteran avoided trauma related stimuli, had intrusive memories, exaggerated startle response, isolation and distance from loved ones, nightmares, anger problems, and sleeping about seven hours a night.  He denied suicidal or homicidal ideation and was awake, oriented, cooperative, and soft-spoken.  He made fair eye contact, described his mood as "pretty good" with mildly restricted, and had normal thought processes and content.  Insight and judgment were fair.  In August 2009, the Veteran reported disturbing memories, nightmares about once or twice per week, and brief flashbacks of Vietnam.  He reported sleep disturbances and irritability with anger outbursts.  He also endorsed difficulty concentrating, hypervigilance, difficulty remembering important parts of his time in Vietnam, and loss of interest in activities he used to enjoy.  The provider assigned a GAF score of 58.  In September 2009, group therapy notes indicate the Veteran was cooperative and made fair eye contact.  His speech was normal and his mood was "pretty good" with congruent affect.  Thought processes were linear, with no sign of psychosis or delusions.  He was not an imminent danger to himself or others, and his insight and judgment were fair.  In October 2009, group therapy notes show no changes, except he described his mood was "a little down," and he had mildly restricted affect.  December 2009 group therapy notes show the Veteran was "more down" and continued to have mildly restricted affect, with no other changes.  Subsequent VA psychiatric records dated through 2015 are to the same effect and demonstrate no change in mental status besides mood variation.  In addition, group therapy records in the Veteran's file all indicate he is an active participant in group discussions with no signs of suicidal or homicidal ideation.

On January 2010 VA examination, the examiner noted an August 2009 VA record indicating a GAF score of 58, and a December 2009 record noting depression with no thoughts of harming himself or others, decreased motivation and energy, nightmares, and avoidance.  The Veteran himself reported attending weekly PTSD groups at the Dallas VA Medical Center (MC).  He denied any history of suicidal acts or self-harm, though he did report a history of fighting behavior during periods of intoxication.  He also denied any current drug use and complained of depression, bad dreams, mistrust of people and the government, and difficulty with social relationships.  He had no social life, with recurrent flashbacks, intrusive thoughts, and nightmares that occurred about three times a month.  He avoided people of Vietnamese descent and violent films.  On average, he said his psychiatric symptoms occur about fifteen to twenty days of the month with remission of symptoms.  His capacity for adjustment during these periods is functional, but he rated his symptoms as severe.  On examination, the Veteran had appropriate hygiene, grooming, and dress.  His gait and posture were unremarkable, and he established good eye contact.  Psychomotor activity was mild and he was cooperative, with no inappropriate behavior.  His speech rate and flow were constant, clear, logical, and coherent with no indication of irrelevant, illogical, or obscure patterns.  Thought processes were clear, logical, linear, coherent, and goal-directed.  There was no flight of ideas or loosening of associations, paranoia, delusions, or hallucinatory phenomenon.  Thought content was relevant and appropriate with no anomalies noted.  His mood was mildly anxious with congruent affect.  The Veteran reported depressed mood and anxiety, but denied any panic attacks (though he did endorse sleep problems due to his nightmares that limited sleep to five or six hours per night).  His insight was partial and his social judgment was intact.  He denied any homicidal or suicidal ideations or compulsive and ritualistic behavior.  He reported a history of impaired impulse control, but his ability to maintain minimal personal hygiene and perform daily activities was good.  He appeared to be of average intelligence and was fully oriented to person, place, time, and situation.  He was diagnosed with moderate to severe PTSD, and assigned a GAF of 60.  The Veteran was also diagnosed with depressive disorder, not otherwise specified that was felt to be secondary to PTSD.  The Veteran's PTSD was found to have a moderate impact on occupational functioning.  While he reported being unemployed, he did not allege that such was due to the effects of a mental disorder.  Rather, he attributed it to other health problems.

In March 2010, the Veteran reported getting six hours of sleep per night.  He rated his mood at "5 [out of 10]" and anxiety at "8 [out of 10]."  He experienced trauma-related memories or nightmares a few times per week and flashbacks or dissociative episodes a few times per month.  His anger intensity was rated at "7 [out of 10]."  April 2010 VA records show the Veteran's PTSD was "mild."  He was alert and oriented to name, date, location, and situation, and his appearance was normal.  He was cooperative, speech was normal, and his mood was described as "ok," with mildly restricted affect.  Thought processes were linear with no sign of psychosis or delusion.  Insight and judgment were fair.

On May 2010 VA examination, the Veteran reported nightmares five to six times per month, irritability two nights per week, avoidance, depression on Sundays, insomnia once to twice per week, and situation-dependent anxiety.  His depression was rated a 7 or 8 out of 10 in severity, and his anxiety was rated a 6 out of 10.  He reported depression lasting from two or three hours to a day.  Similarly, anxiety was said to last for several hours to a day.  He was unemployed at the time, but did not indicate this was due to his PTSD.  The examiner indicated that he was affective, could easily anger, and became depressed when he saw people with missing limbs.  He was secluded, and said he used to go out when he was younger and do things with his wife, but not in crowds.  He had nightmares and flashbacks until recently and intrusive thoughts and memories.  He avoided people of Vietnamese descent, crowds, news and movies related to the military or war, and talking about the war.  He was irritable, demoralized, hypervigilant, and reported insomnia.  There was no impairment of thought process or communication, delusions, or hallucinations.  His behavior was appropriate, and he had no suicidal or homicidal thoughts or intent.  He could maintain minimal personal hygiene and other basic activities of daily living.  However, he was disoriented to the date and address of the examination, saying that he does not have a reason to keep up with time.  His disorientation was mild, and caused no interference with employment and social functioning because of his reclusive lifestyle.  He had no memory loss or impairment, but did have obsessive or ritualistic behavior.  Specifically, he reported washing his hands fifteen or twenty times per day, and ten times while preparing dinner.  He has two pit bulls staying in the house at night, and checks twice per night to ensure they are not sleeping soundly.  On examination, his speech was normal, but he had chronic, moderate to severe depression and chronic, moderate anxiety which contributed to his lack of friends and female companionship.  He also had moderately impaired impulse control (i.e., road rage), and mild to moderate sleep impairment nightly.  He was diagnosed with PTSD and depressive disorder, which the examiner felt could not be separated because some symptoms (i.e., insomnia and irritability) were comorbid.  His chronic depression was felt to result from and contribute to social avoidance due to PTSD.  The examiner assigned a GAF score of 55.  The Veteran was expected to be able to function in all areas, including further education, maintaining steady employment, engaging in leisure pursuits, and having positive family and social interactions.  Although he did not report that his unemployment was due to his PTSD symptoms, the examiner felt it was likely that irritability and social difficulty resulted in job changes in the past.  His psychiatric disability was felt to cause reduced reliability and productivity due to an inability to interact appropriately with others, irritability, and decreased frustration tolerance.  In addition, his chronically depressed mood and anxiety would likely contribute to decreased concentration and pose a safety hazard in the construction business.

In August 2010, the Veteran said his mood was brighter with increased Prozac, but that he still tended to isolate.  He was caring for his great-grandson which was tiring and allowed him to sleep better (about seven hours per night with Ambien).  He still reported occasional nightmares but denied any thoughts of harming himself or others.  He also reported an inability to recall important aspects of the trauma, lowered interest in activities, feelings of detachment from others, restricted range of affect, a sense of foreshortened future, difficulty concentrating, and irritability.  On mental status evaluation, he was alert and oriented, cooperative, and made fair eye contact.  Speech was normal, and he described his mood as "better," with mildly restricted affect.  Thought processes were linear with no psychosis or delusions observed.  Insight and judgment were fair.  In October 2010, the Veteran reported fair sleep (six to seven hours per night) with occasional nightmares.  He denied any panic attacks or drug use, and enjoyed fishing.  He was appropriately oriented and alert, and casually dressed.  He was cooperative, made fair eye contact, and had normal speech.  His mood was described as "so so" with a mildly restricted affect.  Thought processes were linear with no psychosis or delusions observed.  Insight and judgment were fair.  June 2011 VA records show the Veteran reported a difficult Veterans Day after seeing names of deceased men he knew.  He felt guilty and "pretty down," but denied any thoughts of harming himself or others.  He remained isolated.  However, he was alert and oriented, cooperative, and made fair eye contact.  Speech was normal and he described his mood as "pretty stable," with a mildly restricted affect.  Thought processes were linear with no psychosis or delusions observed.  Insight and judgment were fair.  

On January 2012 VA examination, the examiner diagnosed only PTSD, noting that he did report anxiety symptoms, but further investigation revealed this anxiety is solely related to his PTSD symptoms and not worthy of independent diagnosis.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms that were controlled by medication.  On examination, the Veteran reported being married for 33 years, having three children with whom he had an active relationship.  He also had seven grandchildren and one great-grandson.  He described a limited social life with few friends, as he had a hard time going out in public due to his hypervigilance.  He said he enjoyed isolative activities such as growing a garden and raising chickens.  The examiner noted he suffered from recurrent recollections, nightmares, and intense psychological distress at exposure to cues resembling his trauma in service.  He also had markedly diminished interest or participation in significant activities and felt detached or estranged from others, and experienced difficulty sleeping, irritability, hypervigilance, and exaggerated startle response.  His symptoms lasted more than one month.  Other symptoms of his PTSD included anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, disturbances of motivation and mood, and inability to establish and maintain effective relationships.  

In February 2012, the Veteran's VA psychiatric provider wrote a letter indicating he had been attending individual and group treatment for PTSD since 2009, but despite his hard work in therapy, he continued to experience severe PTSD symptoms.  The provider reported intrusive memories about his time in Vietnam, nightmares about combat two or three times per week, and anxiety when reminded of Vietnam (with physiological reactions such as heart pounding, shortness of breath, and sweating).  To limit these symptoms, the Veteran avoids anything that might remind him of his experiences.  This has led him to become secluded from others, except his family members.  He was said to avoid crowds, choosing to isolate at home, and had difficulty in public areas such as restaurants.  In addition, he also had difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and a sense of foreshortened future.

On December 2013 VA examination, the Veteran was again diagnosed with only PTSD.  It was felt to cause total occupational and social impairment.  He reported avoidance of people and places, social isolation, restricted affect, anhedonia, episodes of uncontrolled anger and rage, depressed mood, and feelings of worthlessness and guilt.  He reported few friends, limited leisure time activity, and a very limited social life.  He last worked in construction in 2008, and indicated that his flashbacks, episodes of anxiety and panic, social isolation, chronically disturbed sleep, episodes of uncontrolled anger and rage, difficulty concentrating, obsessive hypervigilance, exaggerated startle response, and depressed mood have impacted his ability to function in the workplace.  Other symptoms noted by the examiner included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances (including work or work-like settings), inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals interfering with routine activities, impaired impulse control, and neglect of personal appearance and hygiene.  The examiner further elaborated that the Veteran reported all his symptoms had increased in frequency, duration, and intensity since the last examination.  The examiner assigned a GAF score of 41 representing the manner in which his symptoms disrupt his ability to relate to superiors and co-workers, and the degree to which they impair his ability to accomplish tasks for which he is being paid.  The examiner then indicated that it is at least as likely as not that the Veteran would be unable to secure or maintain any kind of reasonable employment at the time.  However, despite his serious deficits, the examiner also opined that he had been able to manage financially over the past year, and displayed knowledge of his financial resources and obligations, as well as the cognitive wherewithal to appropriately discharge his financial obligations.

December 2013 VA psychiatric treatment records indicate the Veteran was alert and oriented, had normal appearance, and was cooperative.  He made fair eye contact and speech was normal.  His mood was described as "fine" with euthymic affect, linear thought processes, and no sign of psychosis of delusions.  Insight and judgment were fair with no suicidal or homicidal ideation.  In January 2014, VA records show the Veteran was in no crisis, and had no suicidal or homicidal ideation.  Group therapy notes from October 2014 show the Veteran continued to be appropriately dressed and groomed, alert, fully oriented, but was slightly depressed and irritable with somewhat restricted affect.  Speech thought processes, and thought content were normal.  There was no evidence of delusion, perceptual disturbance, or psychotic phenomena.  Insight was fair, and judgment was intact for basic activities of self-care.  There was no evidence of suicidal or homicidal ideation.  Again, as noted above, group therapy records thereafter show no significant change besides mood shifts (i.e., he was somewhat depressed and anxious in a November record, euthymic again in December, and "subdued" in January and February).  

At his October 2015 Travel Board hearing, he reported attending weekly therapy sessions at the Dallas VAMC, and had been doing so throughout the entirety of this appeal.  Prior to December 2013, he reported always being depressed and living in the country to avoid crowds.  He said he lives with his several family members, including his granddaughter and her two young children, who he cares for.  In addition, he indicated that his eldest son and his eldest's own son also live on the property.  In total, he reported living with his son, two grandchildren, and two great-grandchildren.  He said his ex-wife visits sometimes to see the children, but that he had no friends or social activities besides his therapy sessions.  He reported only four hours of sleep per night because he is bothered by noises, particularly with recent population growth.  

After reviewing the evidence, the Board concludes that a rating in excess of 50 percent is not warranted for PTSD prior to December 4, 2013.  At the outset, while the Board acknowledges that the record does indicate the Veteran was previously diagnosed with depressive disorder and noted to have met criteria for generalized anxiety disorder (which are not service-connected), there is no indication that he currently has clinically significant depression or anxiety warranting separate diagnosis.  Rather, on more recent examinations, he has only been diagnosed with PTSD, and symptoms of depression and anxiety have been features of such diagnosis rather than independently diagnosed.  Furthermore, even when the evidence did suggest the Veteran had depressive disorder and generalized anxiety disorder, the symptoms of such appeared to be comorbid with his PTSD, and nothing indicates the resulting impairment from nonservice-connected conditions could be clearly distinguished from that of his PTSD.  Therefore, even if he were to have depressive disorder and an anxiety disorder currently, his entire psychiatric disability would be for consideration in the present appeal.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

With that in mind, the Board notes that, prior to December 4, 2013, the medical evidence of record indicates the Veteran's PTSD was characterized by a mood fluctuating between depressed, anxious, irritable, and euthymic, mildly restricted affect, occasional feelings of guilt, nightmares, difficulty concentrating, hypervigilance, occasional panic attacks, and social isolation with avoidance of crowds.  The only medical opinions regarding his occupational functioning are from the January 2010, May 2010, and January 2012 VA examiners.  In January 2010, his PTSD was found to cause "moderate" occupational impairment.  In May 2010, he was felt to have occupational and social impairment with reduced reliability and productivity.  In January 2012, his PTSD was felt to cause occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  In order to warrant a 70 percent rating, the evidence must show that his PTSD is productive of occupational and social impairment with deficiencies in most areas (e.g., work, school, family relations, judgment, thinking, or mood).  In making this determination, the focal point of the analysis rests upon the resultant impairment rather than a comparison of symptoms contemplated in the rating criteria, which are not intended to constitute exhaustive lists, but rather to serve as examples of the nature, frequency, severity, or duration of symptoms which are consistent with particular levels of impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Here, while the evidence certainly reflects significant occupational and social deficiencies prior to December 4, 2013, the preponderance of the evidence does not support a finding of deficiencies in most areas of functioning.  In so finding, the Board first notes that the Veteran is not alleged to be in school, and therefore that area is not for consideration.  In addition, while he is not currently employed, the Veteran has been noted by all three aforementioned VA examiners to have symptoms which would interfere with work (i.e., difficulty concentrating, social isolation, irritability, panic attacks, etc.) and opined that he would suffer at least some occupational impairment.  Therefore, work deficiencies are conceded.  Moreover, VA treatment records consistently demonstrate that he has suffered from disturbances and variable mood, and is often plagued by anxiety, depression, and feelings of guilt, with restricted affect.  Thus, it is also conceded that he has deficiencies in mood.  However, the evidence does not indicate deficiencies in thinking, family relations, or judgment.  Rather, it consistently notes fair or intact insight and judgment, and that he has been living with several family members for quite some time.  The Veteran's own statements and hearing testimony indicate that, despite it being tiring, he enjoys caring for his great-grandchildren.  Furthermore, he regularly attends, and has always been noted as actively participating in, group discussions with other PTSD Veterans at the Dallas VAMC.  

Similarly, while the Board concedes that the Veteran's many PTSD symptoms significantly interfere with his life, they are not of a frequency, severity, or duration that would reasonably approximate impairment causing deficiencies in most areas of functioning during the relevant period.  The Veteran was still sleeping for approximately six to seven hours a night, consistently maintained a normal and appropriate appearance, spoke normally and coherently, and was consistently well-oriented.  The only documented instance of disorientation is on May 2010 examination, which the examiner specifically indicated was mild, and all other evidence indicates proper orientation.  Notably, the May 2010 examiner found the most serious level of occupational and social impairment due to PTSD, and still expressly found that he was nonetheless capable of functioning in all areas, including further education, maintaining steady employment, engaging in leisure pursuits, and having positive family and social interactions.  Therefore, the evidence does not show that the Veteran's PTSD causes deficiencies in most areas, and a 70 percent rating is not warranted.  

Similarly, a higher 100 percent rating is also not warranted (either before or after December 4, 2013).  There is absolutely nothing indicating the Veteran had total occupational and social impairment during this period (prior to December 4, 2013).  As noted above, during this time he maintained overall positive relationships with his family, was an active and regular participant in group discussions with other Veterans, and was consistently noted as able to execute activities of daily life.  In addition, the evidence does not show symptoms of sufficient frequency, severity, or duration to indicate total impairment during that time.  

From December 4, 2013 onwards, while acknowledging that there is some evidence which suggests total occupational and social impairment, the Board finds that the preponderance of the evidence is against such a conclusion.  In particular, the Board acknowledges the December 2013 VA examination report which specifically indicates the Veteran's PTSD causes total occupational and social impairment.  However, the preponderance of the evidence, including treatment records during this period and his hearing testimony, are against a finding that a 100 percent rating is warranted.  The examiner indicates the Veteran is totally unable to establish or maintain any effective relationships, which is patently inconsistent with his October 2015 hearing testimony indicating he lives fairly comfortably with several family members and cares for his great-grandchildren.  He also expressed a desire to restart one-on-one therapy sessions during his testimony.  The evidence also shows that the Veteran is able to competently manage his own finances.  

While the 2013 examiner indicated the Veteran had suicidal ideation and neglect for personal hygiene and appearance, the preponderance of the evidence, including VA records from 2009 to the present, have consistently shown the Veteran has always maintained proper appearance, and never expressed suicidal ideation.  Notably, records from the same month as the December 2013 VA examination report indicate he was alert, oriented, appropriately dressed and groomed, was in a "fine" mood with euthymic affect, and had normal thoughts with no suicidal ideation.  Further, a January 2015 mental health group counseling note described the Veteran as "neatly dressed in casual attire, which was seasonally appropriate."  The same note noted "thought content was negative for delusions" and "[n]o evidence of gross perceptual disturbance or psychotic phenomena."  During the hearing, the undersigned did not observe neglect for personal hygiene and appearance and in asking the Veteran to describe his PTSD symptomatology, he did not express suicidal ideation.

The remaining symptoms noted by the December 2013 VA examiner do not support his conclusion regarding occupational and social impairment, and in fact more closely resemble the types, frequency, and severity of symptoms contemplated by a 70 percent rating (i.e., chronic depression, panic attacks more than once a week, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals interfering with routine activities, impaired impulse control, and neglect of personal appearance and hygiene).  A 100 percent rating contemplates extremely severe symptoms typified by gross impairment of thought processes or communication, persistent delusions or hallucinations, and grossly inappropriate behavior, among others.  The language of the criteria clearly indicates a level of impairment which is debilitating to rudimentary functioning, and the evidence does not suggest that the Veteran is so seriously impaired.  He conducted himself well at the October 2015 hearing, and was able to describe his life, symptoms, and history clearly and coherently.  In summary, the Board finds that the preponderance of the evidence of record is against finding that the Veteran was totally occupationally and socially impaired at any time during the on appeal.  

The Board notes that the findings above are also consistent with the GAF scores of record.  The Veteran has been assigned GAF scores of 58, 60, and 55, all of which indicate moderate difficulty in occupational and social functioning.  The anomaly in this case is a score of 41 assigned by the December 2013 VA examiner.  Recent VA treatment records do not include GAF scores because in 2014 VA clinicians transitioned to the use of the DSM 5.  According to the DSM 5, clinicians do not typically assess GAF scores.  The DSM 5 introduction states:  "It was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice."  Regardless, GAF scores are not controlling or outcome-determinative.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's ischemic heart disease manifests as chest pain, dyspnea, shortness of breath, fatigue, and cardiac hypertrophy.  His PTSD manifests as anxiety, depression, guilt, sleep disturbances, and other psychiatric symptoms causing occupational and social impairment.  There are no symptoms or manifestations of either disability that are not contemplated by the rating criteria.  Thus, the rating schedule is adequate to assess both disabilities, and referral for extraschedular consideration is not warranted.

The Board notes that it has considered whether the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record as provided for in Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  However, the issue of entitlement to TDIU is not raised here as prior to September 12, 2013, TDIU as a result of ischemic heart disease and/or PTSD had not been raised by the record or contended by the Veteran, and from  that date, the issue of TDIU was rendered moot.  

The Veteran has repeatedly reported retirement without alleging any relationship to his psychiatric symptoms.  Most notably, at the October 2015 hearing, after the December 2013 examination, the Veteran specifically said he retired in 2008, and did not allege that it was due to his PTSD (or other service-connected disabilities).  Further, he testified that he is essentially his granddaughter's child care provider as he takes care of his 2-year-old and 6-year-old grandchildren while his daughter works at a convenience store.  

In a January 2014 rating decision, the RO awarded the Veteran a 100 percent schedular evaluation for ischemic heart disease and also awarded special monthly compensation (SMC) for being housebound as the Veteran is also rated for additional disabilities independently ratable at 60 percent or more.  Both awards were effective September 12, 2013.  In Bradley v. Peake, the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C.A. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

However, having reviewed Bradley, the Board concludes that the facts of that case are sufficiently differentiable from the facts of this case such that the holding in Bradley is inapplicable and the Veteran's TDIU claim is in fact moot.  Specifically, in Bradley, the Veteran was in receipt of a 100 percent schedular rating for service connected disabilities other than his PTSD, but was not in receipt of SMC benefits. However, in the instant case, the VA has granted a 100 percent schedular rating for his service-connected ischemic heart disease and he is receiving SMC for being housebound as the Veteran is also rated for additional disabilities independently ratable at 60 percent or more.

With respect to the period from September 12, 2013, since VA has granted a 100 percent schedular rating for his service-connected ischemic heart disease and he is receiving SMC benefits, the Veteran is not eligible for a total rating for compensation based on individual unemployability for this period on appeal.  See Green v. West, 11 Vet. App. 472, 476 (1998).  The grant of special monthly compensation as well as a 100 percent schedular rating for ischemic heart disease moots the TDIU issue from the date where both special monthly compensation and a 100 percent rating became effective. 

Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's ischemic heart disease warrants a higher 30 percent rating prior to August 28, 2013, but that the preponderance of the evidence is against finding higher ratings are warranted for either ischemic heart disease or PTSD during any other period on appeal.  To that extent, the benefit of the doubt rule does not apply and the appeals must be denied.  


ORDER

A 30 percent rating (but not higher) is warranted for service connected ischemic heart disease prior to August 28, 2013; to that extent, the appeal is granted.

A higher rating is not warranted for service connected ischemic heart disease from August 28, 2013 to September 12, 2013; to that extent, the appeal is denied.

A higher rating is not warranted for service connected PTSD at any point during the periods on appeal; to that extent, the appeal is denied.


REMAND

The Veteran alleges that he has a skin disability related to his military service in Vietnam, specifically as due to herbicide exposure.  The Board notes that the Veteran is competent to identify observable skin conditions, and that he has done so in his October 2015 hearing testimony.  In addition, his service personnel records confirm that he served in the Republic of Vietnam during the Vietnam War, and therefore exposure to herbicide agents is presumed.  However, there is no medical opinion of record which assesses whether a current skin disability may be related to such exposure in service.  Therefore, the matter must be remanded for a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private treatment the Veteran has received for a skin disability.

2. Then, arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his alleged skin disability.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should respond to the following:

a. Please identify, by diagnosis, each skin disability entity found (or diagnosed at any time during this appeal).

b. For each such disability diagnosed, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to specifically include as due to herbicide exposure therein?

For purposes of this examination, the examiner should concede that the Veteran has been exposed to herbicide agents during service.  The examiner must include a complete rationale for any opinions provided.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


